DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1, 2 and 4-12 are pending and have been examined below.
	
Response to Arguments
Applicant's arguments with respect to 35 USC 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
In the second and third limitations of claims 1 and 6, Applicant is requested to clarify every recitation of "object" as either the "object prior to construction operations" or "object after construction operations".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-7, 9, 11 and 12 are rejected under 35 USC 103(a) as being unpatentable over US20070214687 ("Woon") in view of US20120215378 ("Sprock") and US20100245542 ("Kim").

Claim 1
Woon discloses a construction method comprising: 
acquiring information about an object prior to construction operations, detected by an object detection unit of a work machine in a construction site, the object to be subjected to construction operations by the work machine (0020); 
determining shape information representing a three-dimensional shape of the object on the basis of the acquired information about the object (0020, 0055); and 
determining, by changing a position of a surface depicted in an image of a surface of the object included in the shape information, target construction information which is information on a shape of a target of construction of the object by a work machine (0020, 0022, 0023 control commands are derived by a comparison between desired condition and the point cloud, where the desired condition can in principle also be represented as a point cloud but as a rule is present as a three-dimensional model. The processing of the surface is effected with a granularity of the operations, with which discrete horizontal positions are coordinated here purely by way of example, it being possible for the resolution to be fixed or variable, 0053 After a certain number of passes or preparation cycles, the difference between the models of actual condition 1a and desired condition 1b has either vanished or has fallen below a specified threshold, so that the operation can be considered to have been completed),
performing construction based on the target construction information by the work machine (0020, 0022, 0023 control commands are derived by a comparison between desired condition and the point cloud, where the desired condition can in principle also be represented as a point cloud but as a rule is present as a three-dimensional model. The processing of the surface is effected with a granularity of the operations, with which discrete horizontal positions are coordinated here purely by way of example, it being possible for the resolution to be fixed or variable, 0053 After a certain number of passes or preparation cycles, the difference between the models of actual condition 1a and desired condition 1b has either vanished or has fallen below a specified threshold, so that the operation can be considered to have been completed).
Woon fails to disclose the object to be subjected to construction operations also by another work machine different from the work machine acquiring the information, and performing construction based on the target construction information by the other work machine. However, Woon does disclose a construction machine acquiring the objection information and performing the construction (0020, 0055, 0036 a periodic or event-controlled scanning process can be effected by an advantageously placed scanner, with the result that the database used, for example, jointly by a plurality of construction machines is updated, 0053). Furthermore, Sprock teaches a system of construction machines in a construction site in which, in which different machines may communicate with each other and/or a central controller, transmitting and receiving information or construction instructions (Fig. 1, 0012 These machines may include, digging machines 12, loading machines 14, hauling machines 16, transport machines (not shown), and other types of machines known in the art. Each of the machines at worksite 10 may be in communication with each other and with a central station 18 by way of wireless communication to remotely transmit and receive operational data and instructions., 0016, 0020). Woon differs from the claimed invention in that the tasks of determining the target construction information and actually constructing the target are done by two different machines instead of one. Sprock teaches multiple machines performing tasks and providing instructions to one another in order to complete a common production target. The combination of the references thus makes obvious the object to be subjected to construction operations also by another work machine different from the work machine acquiring the information, and performing construction based on the target construction information by the other work machine.
	Woon and Sprock both disclose work machine systems. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Woon to include the teaching of Sprock since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 
	Additionally, Woon fails to explicitly disclose acquiring information about the object after the construction performed by the work machine and the other work machine, detected by the object detection unit of the work machine; and determining shape information representing a three-dimensional shape of the object after the construction performed by the work machine and the other work machine, based on the acquired information about the object after the construction performed by the work machine and the other work machine. However, Woon does disclose the construction system considering the state of the object after construction (0053 After a certain number of passes or preparation cycles, the difference between the models of actual condition 1a and desired condition 1b has either vanished or has fallen below a specified threshold, so that the operation can be considered to have been completed). Furthermore, Kim teaches a construction system, including: acquiring information about the object after the construction performed by the work machine and the other work machine, detected by the object detection unit of the work machine (0066 Thereafter, a previous 3D ground shape image is compared with the current 3D ground shape image at step S63. The previous 3D image means an image captured before one round of excavation work is performed, and the current 3D image means an image captured immediately after the one round of excavation work is performed. That is, if the currently captured image corresponds to the image of a third excavation work, the previous image means the image of a second excavation work., 0058); and determining shape information representing a three-dimensional shape of the object after the construction  Thereafter, a previous 3D ground shape image is compared with the current 3D ground shape image at step S63. The previous 3D image means an image captured before one round of excavation work is performed, and the current 3D image means an image captured immediately after the one round of excavation work is performed. That is, if the currently captured image corresponds to the image of a third excavation work, the previous image means the image of a second excavation work., 0058).
	Woon and Kim both disclose systems of construction machines constructing objects and determining shape information. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Woon to include the teaching of Kim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2
Woon discloses wherein the work machine includes a working unit, and the working unit is controlled on the basis of the target construction information (0020, 0022, 0023).

Claim 4
 height).

Claim 5
Woon discloses wherein the changing the position of the surface of the object includes providing a slope having a predetermined angle of inclination on the surface of the object (0054 angles).

Claim 6
Woon discloses a work machine control system (abstract) comprising: 
an object detection unit disposed in a work machine in a construction site, the object detection unit being configured to detect an object prior to construction operations, to be subjected to construction operations by the work machine (0020); 
a shape detection unit configured to, by using information about the object detected by the object detection unit, output shape information representing a three-dimensional shape of the object (0020, 0055); 
a construction information generation unit configured to acquire the shape information from the shape detection unit and determine, by changing a position of a surface depicted in an image of a surface of the object included in the shape information, target construction information which is information on a shape of a target of construction of the object (0020, 0022, 0023 control commands are derived by a comparison between desired condition and the point cloud, where the desired condition can in principle also be represented as a point cloud but as a rule is present as a three-dimensional model. The processing of the surface is effected with a granularity of the operations, with which discrete horizontal positions are coordinated here purely by way of example, it being possible for the resolution to be fixed or variable, 0053 After a certain number of passes or preparation cycles, the difference between the models of actual condition 1a and desired condition 1b has either vanished or has fallen below a specified threshold, so that the operation can be considered to have been completed); and 
a communication device configured to transmit the target construction information generated by the construction information generation unit to an outside (0036 a periodic or event-controlled scanning process can be effected by an advantageously placed scanner, with the result that the database used, for example, jointly by a plurality of construction machines is updated, 0053 After a certain number of passes or preparation cycles, the difference between the models of actual condition 1a and desired condition 1b has either vanished or has fallen below a specified threshold, so that the operation can be considered to have been completed).
Woon fails to disclose the object to be subjected to construction operations by another work machine different from the work machine detecting the object, and a communication device configured to transmit the target construction information generated by the construction information generation unit to either a) a management device of an outside destination, the management device forwarding the target a periodic or event-controlled scanning process can be effected by an advantageously placed scanner, with the result that the database used, for example, jointly by a plurality of construction machines is updated, 0053). Furthermore, Sprock teaches a system of construction machines in a construction site in which, in which different machines may communicate with each other and/or a central controller, transmitting and receiving information or instructions (Fig. 1, 0012 These machines may include, digging machines 12, loading machines 14, hauling machines 16, transport machines (not shown), and other types of machines known in the art. Each of the machines at worksite 10 may be in communication with each other and with a central station 18 by way of wireless communication to remotely transmit and receive operational data and instructions., 0016, 0020). Woon differs from the claimed invention in that the tasks of determining the target construction information and actually constructing the target are done by two different machines instead of one. Sprock teaches multiple machines performing tasks and providing instructions to one another in order to complete a common production target. The combination of the references thus makes obvious the object to be subjected to construction operations by another work machine different from the work machine detecting the object, and a communication device configured to transmit the target construction information generated by the construction information generation unit to either a) a management device of an outside destination, the management 
	See prior art rejection of claim 1 for obviousness and reasons to combine.
	Additionally, Woon fails to explicitly disclose wherein the object detection unit of the work machine acquires information about the object after the construction performed by the work machine and the other work machine; and wherein the shape detection unit determines shape information representing a three-dimensional shape of the object after the construction performed by the work machine and the other work machine, based on the acquired information about the object by the object detection unit after the construction performed by the work machine and the other work machine. However, Woon does disclose the construction system considering the state of the object after construction (0053 After a certain number of passes or preparation cycles, the difference between the models of actual condition 1a and desired condition 1b has either vanished or has fallen below a specified threshold, so that the operation can be considered to have been completed). Furthermore, Kim teaches a construction system, including: wherein the object detection unit of the work machine acquires information about the object after the construction performed by the work machine and the other work machine (0066 Thereafter, a previous 3D ground shape image is compared with the current 3D ground shape image at step S63. The previous 3D image means an image captured before one round of excavation work is performed, and the current 3D image means an image captured immediately after the one round of excavation work is performed. That is, if the currently captured image corresponds to the image of a third excavation work, the previous image means the image of a second excavation work.,  Thereafter, a previous 3D ground shape image is compared with the current 3D ground shape image at step S63. The previous 3D image means an image captured before one round of excavation work is performed, and the current 3D image means an image captured immediately after the one round of excavation work is performed. That is, if the currently captured image corresponds to the image of a third excavation work, the previous image means the image of a second excavation work., 0058).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim(s) 7, 9 and 11 
Claim(s) 7, 9 and 11 recite(s) subject matter similar to that/those of claim(s) 2, 1 and 6, and is/are rejected under the same grounds.

Claim 12
Woon fails to disclose the work machine being remotely controlled by a remote control device (abstract, 0004, 0005). However, Woon does disclose determining target construction information (0022, 0023). Furthermore, Sprock teaches the work machine being remotely controlled by a remote control device (Fig. 1, 0012 These machines may include, digging machines 12, loading machines 14, hauling machines 16, transport machines (not shown), and other types of machines known in the art. Each of the machines at worksite 10 may be in communication with each other and with a central station 18 by way of wireless communication to remotely transmit and receive operational data and instructions., 0016, 0020).
	See prior art rejection of claim 6 for obviousness and reasons to combine.

Claims 8 and 10 are rejected under 35 USC 103(a) as being unpatentable over Woon in view of Sprock, in further view of JP2006249883 ("Takayoshi").

Claim 8
Woon fails to disclose a display device configured to display a shape of the target represented by the target construction information. However, Woon does disclose determining target construction information (0022, 0023). Furthermore, Takayoshi teaches a display device configured to display a shape of the target represented by the target construction information (0029 three-dimensional data of a specific excavation point is synthesized on the virtual plane a. It is displayed on the monitoring monitor, Fig. 4).
	Woon and Takayoshi both disclose systems of determining three-dimensional data of an object for a work machine. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Woon to include the teaching of Takayoshi since the claimed invention is merely a combination of old elements, and in the combination each element merely 

Claim 10
Woon fails to disclose wherein the shape detection unit includes at least two imaging devices. However, Woon does disclose determining target construction information (0022, 0023). Furthermore, Takayoshi teaches wherein the shape detection unit includes at least two imaging devices (0041 a camera or the like for two-dimensional imaging may be separately mounted on the excavator 12, and a two-dimensional image other than a three-dimensional image may be displayed on the monitoring monitor., 0007 optical unit).
	See prior art rejection of claim 8 for obviousness and reasons to combine.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Krishnan Ramesh, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3665